        Case 1:18-cr-00567-VSB Document 149-4 Filed 01/07/20 Page 1 of 8




                                 West Chester, OH 45069-4676


October 22, 2019

Hon. Vernon S. Broderick
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

Dear Judge Broderick,

I write to you today regarding former US Representative Chris Collins (R-NY), in connection
with United States v. Christopher Collins.

I have known Chris Collins both as his Speaker, and as his neighbor. Chris was elected to the
United States Congress during my time as Speaker of the United States House of
Representatives. More recently, he has been my neighbor on Marco Island in Florida.

I have always operated with the belief that if you do the right things for the right reasons, good
things will usually happen. I am writing this letter on behalf of Chris Collins because I believe
it's the right thing to do.

I know Chris as a family man who has a passion for his country, his wife, his children and
grandchildren. We served together in Congress during challenging times for our country. In
times like that, you get a glimpse of who people really are. You see their character at their core.
Chris was my friend at times when he didn't have to be my friend, and I'm sure he took some
political heat for supporting me as Speaker at a time when supporting me wasn't popular. He is a
person of loyalty, and courage.

After I left Congress, Chris and I stayed in touch, as neighbors and ex-colleagues. I know this
experience has been mortifying for him. I continue to believe he is a good man who loves his
family and his country.

As human beings, we make mistakes and errors of judgment, and we have to accept the
consequences that come with our mistakes and our errors of judgment. Chris, I believe, would
be the first to agree with this. I ·write today simply in hopes of sharing my experience with Chris
as a fellow American and friend.

Thank you for your service, and for considering my note.




J hn Boehner
  ember of Congress (1991-2015)
Speaker, US House of Represen'tatives (2011-2015)

                                                                                             070
        Case 1:18-cr-00567-VSB Document 149-4 Filed 01/07/20 Page 2 of 8




November 20th , 2019


Hon. Vernon S. Broderick
United States District Judge Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007


Re: United States v. Christopher Collins



Dear Judge Broderick:

There's a saying in politics attributed, some believe incorrectly, to Harry Truman: "if you want a friend in
politics, get a dog." I have never, ever lived by that. Our political team is close. We are a tight knit
group. It's a small circle. We've won together, lost together, shared great times and were there for
each other during some rough spots as well.

I first met Chris because of politics when he ran for Congress in 1998. We stayed in touch following that
race, and he hired me to be his political spokesman years later. Chris was also a professional mentor to
me. We both ran for elected office in 2012, he campaigning for the House of Representatives and I ran
for Erie County Comptroller.

If you ever want to get to know someone, serve as their spokesman or hit the campaign trail with them.
Professionally as his spokesman, it was my job to know everything about Chris. His likes, dislikes,
personality and core beliefs. Driving to events, many rides lasting more than an hour, our conversations
rarely ventured into politics. We talked about family. He was most happy sharing stories about Mary
Sue, Cam and Caitlin, all of his children, even more so about grandchildren.

Chris always drove the conversation about family. How's. (my daughter)? How is she doing in
school? Chris came to her class to read and hosted them during a trip to Washington D.C. Every time he
saw my daughter, he gave her a hug; often times telling her he loved her, and greeted her like his own
family. That meant a lot to me.

As his spokesman and friend, I would often think "I wish people outside of our inner circle knew the guy
that I got to know." Quite frankly, it was professionally frustrating because Chris did not want me to
share positive, private details that would have helped him in the public eye. All of the stories about his
charitable works, the good he did for others, even private anecdotes that would have helped his image
politically, he asked me to keep quiet. For Chris, he wasn't concerned about scoring points in the public
arena. He specifically asked me to not to share our conversations about his philanthropy, charitable
works and good deeds. For him, he put service over self because it was the right thing to do.

One example is when we drove together through my old neighborhood on the East Side of Buffalo, an
impoverished section of the City ravaged by poverty. Chris drove by an apartment building near
Broadway and Fillmore, a stone's throw from where I grew up, and he told me at one time he owned or
managed it. He got a touch angry talking about a previous owner, how shoddy work and disrepair left
some of those living there with intermittent heat and electricity during cold, winter months.




                                                                                                   071
        Case 1:18-cr-00567-VSB Document 149-4 Filed 01/07/20 Page 3 of 8




Chris spoke with pride how with his engineering background, while working with professional
electricians and others, he helped restore regular heat, hot water and electricity to those living there.

Chris got in there himself, got his hands dirty so to speak, providing essential services for the working
poor of his building. He shared how great it made him feel to see families stay warm in the winter, to be
able to cook, to have the ability to simply use a hot plate again. He was proud to restore utilities for
struggling families, and for helping restore their dignity when others didn't do the right thing.

Pertaining to public policy, in his heart, Chris did what he thought was the right thing for others,
regardless of how it impacted him professionally. When elected Erie County Executive, he donated his
salary to charity and accepted $1 per year until he was able to right the fiscal health of our government.
Previously the government provided two, centrally located health care clinics that made it difficult for
the poor from all corners of our large county to access. Chris put those health services out to public bid
with the goal of making it easier for the working poor to access health care at multiple locations, cutting
back on travel time for those having to use public transportation with their children.

Many of his political decisions were not popular. Behind closed doors, Chris never asked "how will this
decision hurt me politically" or "how will this impact my poll numbers?" At the end of every discussion
about a decision, Chris's only determining factor was "is this best for the taxpayer?" It made my job
challenging at times, truth be told. But it taught me an important lesson about making personal and
professional decisions. His example is one I don't forget. Those actions echo a quote I wrote on a large
whiteboard in my office that I look at every day: "there is no right way to do the wrong thing."

This leads us to the purpose of my letter to you. In this one instance that lasted six minutes, Chris did
not do the right thing. He has accepted responsibility for his action, which is serious in the eyes of the
law. I wholeheartedly understand the gravity of that one action. Now, judgment lies solely with you
pertaining to sentencing.

When doing so, please weigh the good deeds done over many years of public service, a lifetime of
service to the Boy Scouts of America and many other great causes, compared to the serious lapse of
judgment during one phone call. I respectfully ask you to reflect on a long life devoted to family,
charitable·causes and public service, compared to one brief but serious error in judgment.

I thank you in advance for taking this into consideration and I thank you very much for allowing this
submission to your court.




             .,
Hon. Stefan 1:·iv1ychajliw Jr.
Erie County Comptroller




                                                                                                    072
  Case 1:18-cr-00567-VSB Document 149-4 Filed 01/07/20 Page 4 of 8




                                    Karen Van Houtte

                                    Clarence NY 14031



October 23, 2019

Hon. Vernon S. Broderick
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

Subject: United States of America Vs. Christopher Collins

Dear Judge Broderick:

I write today to share my support of Mr. Christopher Collins.

About a year ago, my 44 year old brother, was gravely ill and living overseas. He had
married Filipino woman in Alabama in 2009. While he knew he needed to be back home
for proper medical care, he would not come home without his wife despite being deathly
ill. He had applied for a spousal Visa for her but had not completed the process when he
went overseas. She had no US Visa to travel on a medical flight with him.

Neither I nor my family knew where to turn. My family was not one that required
assistance from the Government. We have always been a family that served our Country.

I reached out to several government officials, including Mr. Chris Collins. Mr. Collins
was the only one that offered assistance. I am eternally grateful that he did his best for
me and my family through a horribly difficult time.

Despite all our efforts, my brother David passed away in September of 2018 in Baguio
City, Philippines. We were then tasked with figuring out how to enable his wife to bring
his remains home. Still, Mr. Collins' office stood by us and offered support and
guidance.

As we were preparing to welcome his wife and making arrangements to lay David to rest,
Mr. Collins office called and asked if his schedule permits would the family allow Mr.
Collins to attend the services. When I spoke to my parents about it, my Dad said to tell
him we would be honored. I received the same response from each family member I
asked. The controversy had no bearing on how my family and I felt about Mr. Collins.




                                                                                             073
 Case 1:18-cr-00567-VSB Document 149-4 Filed 01/07/20 Page 5 of 8




Page 2 - Karen Van Routte

Rachel, my brothers' wife arrived with my brothers remains on February 20 1h, 2019. My
Dad passed away on February 21, 2019.

My father, Kenneth, was a medic serving with the Marines and served in Viet Nam. He
was always the protector of our family. I truly believe he felt he had to go and make sure
that whatever is on the other side of life, he would go with his son. I know after David
passed, I felt that one ofus needed to be with him. I know I am not the only one in my
family that felt that way. I am grateful to my Dad for protecting us all, at any cost.

I am also eternally grateful to Mr. Collins. He reached out his hand when neither I nor
my family knew where to turn.

Sincerely,



Karen Van Routte

On Behalf of the Family of two decorated war veterans:

Kenneth Raymond Fowler, Veteran Navy Corpsman Serving the US Marines

And His Son,

David Scott Fowler, Veteran US Army Apache Instructor Pilot




                                                                                          074
                              ~ Ca/span
        Case 1:18-cr-00567-VSB Document 149-4 Filed 01/07/20 Page 6 of 8


-------           --




 October 25, 2019

 Ho. Vernon S. Broderick
 United States District Judge
 Southern District of New York
 Thurgood Marshall United States Courthouse
 40 Foley Square
 New York, NY 10007

 RE: United States v. Christopher Collins

 Dear Judge Broderick:

 As a personal friend of Chris Collins and his wife Mary for fifteen years, I have also had the
 pleasure of supporting him during his various political campaigns and afterwards as he served
 as our Erie County Executive and later in Congress. I am deeply saddened by his current
 predicament and feel that his actions regarding the investments in Innate lmmunotherapeutics
 were out of character. I know he had high hopes that the long development period for what
 seemed to be a promising MS treatment would prove efficacious and help patients cope with
 this disease, which is especially prevalent in our western New York area.

 Chris is a dedicated father and husband and a very industrious individual. He has spent an
 inordinate amount of time out in the community and at numerous charity functions where he has
 received honors and awards for his community service and contributions. I've introduced him a
 number of times at such functions as the Muscular Dystrophy Association annual dinner. He's a
 kind person and a thoughtful man and has always been supportive of my own philanthropy and
 job growth endeavors at Calspan. He really is and has been a positive force in our local
 economy and in the fabric of our society.

 That said, one must follow our laws and I know that Chris is very remorseful for what I see as a
 singular bad judgment call when he learned that the Innate drug trial had failed . However, he
 has been an upstanding citizen of our country all his life and I respect him for his service to Erie
 County and in Congress. Having taught collegiate economics and business courses for many
 years, I am very much aware that the integrity of our financial system and equity markets is of
 paramount importance and I'm sure that Chris' reaction was borne of emotion and not his usual
 pragmatic "engineering" business good sense.

 Thank you for your consideration of my support for Chris Collins .




~qtc_s
 Very truly yours,




 John R. Yurtchuk
 Chairman



         4455 Genesee Street, Buffalo, New York 14225 I Phone: 716.632.7500 I Fax: 716.631.6969 I www.ca lspan. com

                                                                                                                  075
                        Case 1:18-cr-00567-VSB Document 149-4 Filed 01/07/20 Page 7 of 8
        PETER T. KING                                                                     COMMITTEE ON HOMELAND SECURITY
        Member of Congress
                                                                                                RANK ING MEMBER, SUBCOMMITTEE ON
      Second District, New York
                                                                                          EMERGENCY PREPAREDNESS, RESPONSE AND RECOVERY

302 CANNON HOUSE OFFICE BUILDING                                                                   SUBCOMM ITTEE ON INTELLIGENCE
   WASHINGTON, DC 20515-3202                                                                          ANO COUNTERTERRORtSM
         (202) 225-7896



                                     illonwcss of ±4c ~ni±eo ~tmcs
     1003 PARK BOULEVARD
  MASSAPEQUA PARK, NY 11762                                                                 FINANCIAL SERVICES COMM ITTEE
        (516) 54 1-4225
                                                                                               SUUCOMMJTTEE ON INVESTOll PROTECTION,

      FOR SUFFOLK COUNTY:                  ~sc of ~pr.es.entaii&rs                            ENTAEPRENEURSHJf', AND CAPJT AL MARKETS


         (631) 541-4225                                                                         SUBCOMMITTEE ON NATIONAL SECURITY,

                                           ~uslfington, Jl}QI 2Ll515- 3202                INTERNAT IONAL DEVELOPMENT, AND MONETARY POLICY

    pete. king(ro mail .house.gov
    www.peteking .house.gov
     Twitter: rii'RepPetel(ing

                                                 October 28, 2019

          Hon . Vernon S. Broderick
          United States District Judge
          Southern District of New York
          Thurgood Marshall United States Court House
          40 Foley Square
          New York, NY 10007

                                                                       Re: United States v. Christopher Collins

          Dear Judge Broderick,

                   I am writing this letter on behalf of Chris Collins for your consideration when deciding
          what is an appropriate sentence for Mr. Collins. While I have no personal knowledge of and
          have had no personal dealings with Chris Collins regarding any aspect of this case, I have known
          Chris for almost ten years.
                   I first met Chris in 2010 when he was Erie County Executive and considering a run for
          Lt. Governor of New York State and I_was considering running for the United States Senate.
          Our contact then, while minimal, was cordial and friendly. After Chris was elected to Congress
          in 2012, however, we worked together on a regular basis until his recent resignation. During all
          of my dealings with Chris I always found him to be honest, straightforward and a strong
          advocate for New York even when it did not directly affect his district or greatly benefit him
          politically.
                   I particularly appreciated his strong advocacy, as a member of the key Energy and
          Commerce Committee, for 9/11 Victims Healthcare legislation. While there are 9/11 victims
          throughout the State and Country, the overwhelming majority are from downstate New York and
          no11hern New Jersey, far from Chris Collins's northern New York district. Congressman Collins
          played a pivotal role in the passage of this legislation in 2015 as well as supporting the 9/1 1
          Victims Compensation fund legislation in 2019. From my perspective these instances typified
          the integrity and cooperation which Chris demonstrated during his time in Congress.
                  I had the opportunity to meet Chris's wife, Mary Sue, on a number of occasions including
          when I spoke at an event for Chris in Buffalo during the 2016 campaign. His concern for his
          wife and children was evident then as well as in the casual conversations he and 1 would have
          either in Congress or at New York delegation dinners. It was always my belief that Chris
          Collins's dedication to his family was paramount in his life.
                  While I am in no way attempting to minimize the serious error in judgment to which
          Chris Collins has admitted, I would respectfully request that when imposing sentence Your




                                                  PRINTED ON RECYCLED PAPER
                                                                                                               076
        Case 1:18-cr-00567-VSB Document 149-4 Filed 01/07/20 Page 8 of 8




Honor take into account his many positive contributions in public life and the gen uine respect he
has earned and the high regard in which he is held by those who have worked with him and
know him well.
       I truly appreciate any consideration Your Honor can give to this request.




                                           1#.~
                                             Member of Congress


PTK/am




                                                                                           077
